Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1

 

to

 

OMNIBUS AGREEMENT

 

This Amendment No. 1 (this “Amendment”) is made as of March 17, 2015 by and
among EQT Corporation, a Pennsylvania corporation ( “EQT”), EQT Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), and EQT
Midstream Services, LLC, a Delaware limited liability company (the “General
Partner”), and amends that certain Omnibus Agreement among EQT, the Partnership
and the General Partner, entered into and effective as of July 2, 2012 (the
“Original Agreement”). Capitalized terms used in this Amendment and not
otherwise defined herein are as defined in the Original Agreement.

 

WHEREAS, the parties desire to amend the Original Agreement to remove any
restriction on reimbursement by the Partnership for any direct and indirect
costs and expenses attributable to EQT’s long-term incentive programs.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.              Effective as of January 1, 2015, Section 4.3(b) of the Original
Agreement shall be deleted and replaced by the following:

 

“(b)                           salaries and related benefits and expenses of
personnel employed by the EQT Entities who render Services to the Partnership
Group, plus general and administrative expenses associated with such personnel,
including long-term incentive programs; it being agreed that such allocation
shall include any withholding and payroll related taxes paid by EQT or its
Affiliates in connection with any long-term incentive plan of the General
Partner or the Partnership Group;”

 

2.              The Partnership and General Partner represent and warrant that
this Amendment has been approved by the Conflicts Committee of the General
Partner in accordance with Section 6.5 of the Original Agreement, and EQT
acknowledges the same.

 

3.              This Amendment, the Original Agreement and the Operation and
Management Agreement constitute the entire agreement of the Parties relating to
the matters contained herein and therein, superseding all prior contracts or
agreements, whether oral or written, relating to the matters contained herein
and therein.

 

4.              This Amendment may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

 

--------------------------------------------------------------------------------


 

5.              This Amendment shall be subject to and governed by the laws of
the Commonwealth of Pennsylvania, excluding any conflicts-of-law rule or
principle that might refer the construction or interpretation of this Agreement
to the laws of another state. Each Party hereby submits to the jurisdiction of
the state and federal courts in the Commonwealth of Pennsylvania and to venue in
the state and federal courts in Allegheny County, Pennsylvania

 

6.              Except as expressly modified or amended by this Amendment, the
terms and conditions of the Original Agreement shall remain in full force and
effect.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

 

EQT CORPORATION

 

 

 

 

 

By:

/s/ David L. Porges

 

 

Name:

David L. Porges

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EQT MIDSTREAM PARTNERS, LP

 

 

 

By:

EQT Midstream Services, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

Name:

Philip P. Conti

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EQT MIDSTREAM SERVICES, LLC

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

Name:

Philip P. Conti

 

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 1 to Omnibus Agreement

 

--------------------------------------------------------------------------------